      Case 4:21-mc-00655 Document 9 Filed on 04/12/21 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                 April 12, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

NATIONAL OILWELL VARCO, et al.,                  §
                                                 §
                      Plaintiffs,                §
                                                 §
VS.                                              §            CIVIL ACTION NO. H-21-mc-655
                                                 §
SMITH INTERNATIONAL, INC., et al.,               §
                                                 §
                      Defendants.                §

 ORDER DENYING MOTION TO TRANSFER AND APPOINT THIRD ARBITRATOR

        The plaintiffs, National Oilwell Varco, ReedHycalog UK, Ltd., ReedHycalog, LP, and

Grant Prideco, Inc., moved to transfer this case from Judge George C. Hanks, Jr., to Chief Judge

Lee H. Rosenthal, asking the court to select a third arbitrator. (Docket Entry Nos. 1, 2). The

defendants, Smith International, Inc., Schlumberger Technology Corp., Schlumberger Canada

Ltd., and Schlumberger Holdings Ltd., responded, pointing out that this court has discretion to

refuse to select the third arbitrator for the parties’ upcoming arbitration. (Docket Entry No. 7 at

1). The court has reviewed the parties’ briefs and exhibits and finds that oral argument is

unnecessary. The court denies Varco’s motion to transfer and motion for appointment of a third

arbitrator. (Docket Entry Nos. 1, 2).

       The parties’ arbitration agreement reads as follows:

       The two named arbitrators shall select the third arbitrator within fifteen (15) days
       after the date on which the second arbitrator was named. Should the two arbitrators
       fail to agree on the selection of the third arbitrator, any Party shall be entitled to
       request the Senior Judge of the United States District Court of the Southern District
       of Texas to select the third arbitrator. If the Senior Judge refuses or is unable to
       select the third arbitrator, the Parties shall ask the AAA to appoint the third
       arbitrator, it being understood, however, that the AAA shall not act as administrator
       of the arbitration.

(Docket Entry No. 7-2 at 7−8).
      Case 4:21-mc-00655 Document 9 Filed on 04/12/21 in TXSD Page 2 of 2




       This court previously pointed out that Chief Judge Rosenthal, while the Chief Judge of the

Southern District of Texas, is neither a “senior” district court judge nor the most senior or longest-

serving active district court judge in the Southern District of Texas. Neither party provided a

reason why the contract requires Chief Judge Rosenthal to select the third arbitrator. The

ambiguous reference to “senior judge” is concerning because it leaves the door open for either

party to later challenge any arbitrator the court might choose.

       The parties agree that the court has discretion as to whether to choose a third arbitrator for

the parties. The parties’ agreement allows the American Arbitration Association to “appoint the

third arbitrator” if the court chooses not to. The AAA will competently perform this task. The

court declines.

       Varco’s motion to transfer and motion for appointment of a third arbitrator, (Docket Entry

Nos. 1, 2), are denied.

                  SIGNED on April 12, 2021, at Houston, Texas.


                                                             _______________________________
                                                                      Lee H. Rosenthal
                                                               Chief United States District Judge




                                                  2
